Citation Nr: 1800753	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  17-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the reduction of the Veteran's disability compensation benefits beginning February 17, 2015 based on his felony incarceration was proper.

(The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a skin disorder of the feet are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran has been incarcerated for a felony since December 18, 2014.


CONCLUSION OF LAW

The reduction of the Veteran's payment for his service-connected disabilities based on his status as an incarcerated felon was proper.  38 U.S.C. § 5313 (2014); 38 C.F.R. § 3.665 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran asserts that the reduction of compensation benefits causes a severe hardship and defeats the purpose of the benefit.  Therefore, he asserts the reduction of compensation benefits due to incarceration was improper and restoration of compensation at the 10 percent combined evaluation rate is warranted.  See May 2017 Appellant's brief.  

Under the provisions of 38 U.S.C. § 5313, 38 C.F.R. § 3.665, a veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will be paid, if his service-connected disability evaluation is less than 20 percent, one half the rate of compensation payable.  Where the disability evaluation is 20 percent or more, the veteran is paid at the 10 percent rate.

The Veteran is service-connected for bilateral tinnitus with a 10 percent rating effective October 5, 2010; and bilateral hearing loss with a noncompensable rating effective October 5, 2010.  He has a combined evaluation of 10 percent from October 5, 2010.  

It is not disputed that the Veteran has been incarcerated since December 2014 in a Federal penal institution in excess of 60 days and is based on conviction for a felony.  A letter dated October 2016 notified him that VA was planning on reducing his disability compensation benefits due to his incarceration for a felony.  The Veteran's rate of payment was adjusted accordingly in December 2016 effective February 17, 2015.

Because the Veteran has been incarcerated for a felony at all times since December 18, 2014, the Board finds that it was proper for VA to reduce his rate of payment as provided under 38 U.S.C. § 5313, 38 C.F.R. § 3.665.  This appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  



ORDER

The appeal of the propriety of reducing the payment for the Veteran's service-connected disability based on his status as an incarcerated felon is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


